Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 14 recite the limitation "the basis" in line 2 of claims 1 and 10 and line 5 of claim 14.  There is insufficient antecedent basis for this limitation in these claims.
Claims 1, 10, and 14 recite the limitation "the course" in line 10 of claims 1 and 10 and line 15 of claim 14.  There is insufficient antecedent basis for this limitation in these claims.
Claims 1, 10, and 14 recite the limitation "the stored public identity" in line 14 of claim 1 and lines 14-15 in claim 10 and line 19 of claim 14.  There is insufficient antecedent basis for this limitation in these claims.
Claims 1, 10, and 14 recite the limitation "the basis" in line 15 of claim 1 and lines 16-17 of claim 10 and line 20 of claim 14.  There is insufficient antecedent basis for this limitation in these claims.
Claim 9 recites the limitation "the basis" in line 2.  There is insufficient antecedent basis for this limitation in this claim.
Claim 9 recites the limitation "the interactions" in line 10.  There is insufficient antecedent basis for this limitation in this claim.

Claim 11 recites the limitation "the interactions" in line 12.  There is insufficient antecedent basis for this limitation in this claim.
Claim 11 recites the limitation "the course" in line 13.  There is insufficient antecedent basis for this limitation in this claim.
Claim 15 recites the limitation "the basis" in line 3.  There is insufficient antecedent basis for this limitation in this claim.
Claim 15 recites the limitation "the interactions" in line 12.  There is insufficient antecedent basis for this limitation in this claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Appl. Publ. 2017/0149844 by Pirat et al, hereinafter Pirat (prior art as cited by Applicant in IDS filed on 12-17-2019).
	Regarding claims 1, 10, and 14, Pirat discloses 
a method for establishing a second communication according to a second modality (e.g. voice or text) on the basis of a first communication established according to a first modality (e.g. voice or text) between a communication terminal (e.g. caller’s device) and an interactive server (i.e. context server), the interactive server being adapted to react, according to a predefined logic, to commands received originating from the terminal, the logic being predefined by a set of states and by conditions of transitions between said states (paragraphs: 60, 61, 68-70), the method comprising the following acts carried out by the server: 

a device (i.e. context server) for establishing a second communication according to a second modality (e.g. voice or text) on the basis of a first communication established according to a first modality (e.g. voice or text) between a communication terminal (e.g. caller’s device) and the device, the device being adapted to react, according to a predefined logic, to commands received originating from the terminal, the logic being predefined by a set of states and by conditions of transitions between said states (paragraphs: 60, 61, 68-70), wherein the device comprises:

a non-transitory information medium readable by a processor on which is recorded a computer program comprising instructions for executing a method of establishing a second communication according to a second modality (e.g. voice or text) on the basis of a first communication established according to a first modality (e.g. voice or text) between a communication terminal 

obtaining a command for establishing a second communication according to a second modality (paragraphs: 60, 61, 68, 69), 
storing a context (i.e. context; paragraph: 70) representative of interactions that have taken place between the terminal and the interactive server in the course of the first communication in association with a public identity (paragraph: 62; e.g. “caller ID), the context comprising at least one state occupied by the interactive server in the course of the first communication (paragraph: 62, e.g. previous session ID) (paragraphs: 52, 63), 
establishing a second communication according to a second modality toward a recipient terminal (e.g. an agent or another end point device or appliance) designated by the stored public identity (paragraphs: 61, 65, 66, 69, 70; e.g. ‘the context server syncs content and reloads context’), and 
configuring the second communication on the basis of the stored context (paragraphs: 69, 70; e.g. reloading context). 
Regarding claim 2, the method as claimed in claim 1, in which Pirat discloses the configuring act comprises an act of transmitting to the recipient terminal, via the second communication and in a form adapted to suit the second modality, at least a part of the stored context (paragraphs: 69-70). 

Regarding claim 4, the method as claimed in claim 1, in which Pirat discloses the first communication is established according to a voice modality, the second communication being established according to a text modality (paragraph: 63).
Regarding claim 5, the method as claimed in claim 1, in which Pirat discloses the first communication is established according to a text modality, the second communication being established according to a voice modality (paragraph: 63). 
Regarding claim 6, the method as claimed in claim 1, Pirat comprising an act of checking that a communication according to a second modality is possible between the server and the recipient terminal (paragraph: 68).
Regarding claim 7, the method as claimed in claim 1, in Pirat discloses which the first communication is maintained subsequent to the establishment of the second communication, the messages sent by the server being transmitted via the first and the second communication (paragraph: 57).
Regarding claim 8, the method as claimed in claim 1, in which Pirat discloses the second communication is established with a recipient terminal distinct from the terminal with which the first communication is established (paragraph: 57). 
Regarding claims 9 and 15, 
Pirat discloses: 


non-transitory information medium readable by a processor on which is recorded a computer program comprising instructions for executing a method of toggling a second communication according to a second modality (e.g. voice or text) on the basis of a first communication established according to a first modality (e.g. voice or text) between a communication terminal (e.g. caller’s device) and an interactive server (i.e. context server), when the instructions are executed by a processor of the terminal, the interactive server being adapted to react to commands sent by the terminal according to a predefined logic (paragraphs: 59-61, 68-70), wherein the instructions configure the terminal to perform acts comprising:

dispatching to the server of a command for toggling to a second communication according to a second modality (paragraphs: 60, 61, 68, 69), receiving a message of establishment of a second communication between the interactive server and the terminal according to a second modality (paragraphs: 60, 61, 68, 69), receiving at least one message representative of the interactions that have taken place between the terminal and the interactive server during the first communication (e.g. ‘the context server syncs content and reloads 
Regarding claim 11, Pirat discloses a device (e.g. caller’s device) for toggling between a first communication established according to a first modality (e.g. voice or text) with an interactive server (i.e. context server) and a second communication established according to a second modality (e.g. voice or text) with the interactive server, the interactive server being adapted to react according to a predefined logic to commands sent by the device (paragraphs: 60, 61, 68-70), the device comprising: a communication module adapted to transmit destined for the interactive server a command for establishing a second communication according to a second modality (paragraphs: 60, 61, 68, 69), the communication module also being adapted to receive a message of establishment of a second communication between the interactive server and the device according to a second modality (paragraphs: 52, 63), the communication module furthermore being adapted to receive at least one message comprising a context (i.e. context; paragraph: 70) representative of the interactions that have taken place between the device and the interactive server in the course of the first communication (paragraph: 62, e.g. previous session ID) (paragraphs: 52, 63), and a rendering module adapted to render the context representative of the interactions that have taken place between the device and the interactive server in the course of the first communication (paragraphs: 69, 70; e.g. reloading context). 
Regarding claim 12, the device according to claim 10, wherein Pirat discloses the device is implemented in an interactive server (paragraphs: 60, 61, 68-70). 
Regarding claim 13, the device according to claim 11, wherein Pirat discloses the device is implemented in a communication terminal (paragraph: 0060). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653